Citation Nr: 1612952	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  10-28 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for right lower extremity radiculopathy.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel

INTRODUCTION

The Veteran served on active duty from December 1983 to December 1987 and from October 1993 to July 1999.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The February 2009 rating decision, in pertinent part, continued a 20 percent rating for a low back disability.  In December 2009, the Veteran filed a Notice of Disagreement.  The RO furnished the Veteran a Statement of the Case in June 2010.  The June 2010 Decision Review Officer decision, in pertinent part, granted service connection for right lower extremity radiculopathy (as part and parcel of the service-connected low back disability) and assigned a 10 percent rating, effective August 29, 2008.  Subsequently, the Veteran filed a Substantive Appeal (VA Form 9) with the continued denial of increased rating for a low back disability (and associated right lower extremity radiculopathy) in July 2010.

In an August 2010 rating decision, the RO assigned a temporary total evaluation for right wrist carpal tunnel syndrome based on surgery, effective from July 1, 2010 to September 1, 2010.  Therefore, the Board's analysis for an increased initial rating for right lower extremity radiculopathy will not include the period of temporary total evaluation. 

A December 2011 rating decision proposed to reduce the disability rating for right lower extremity radiculopathy from 10 percent to 0 percent.  Subsequently, a March 2012 rating decision decreased the disability rating for right lower extremity radiculopathy from 10 percent to 0 percent, effective June 1, 2012.  

In June 2012, the Veteran testified before the undersigned at a video conference hearing.  A copy of the transcript has been associated with the claims file.  

In November 2012, the Board granted a 10 percent disability rating for right lower extremity radiculopathy, effective June 1, 2012, and remanded the claim for additional development.  

A March 2013 rating decision effectuated the Board's November 2012 decision by granting a 10 percent rating for right lower extremity radiculopathy, effective June 1, 2012.  The rating decision also increased the disability rating for right lower extremity radiculopathy, from 10 percent to 20 percent, effective March 1, 2013.  However, as this grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In July 2015, the Board issued a decision that granted a 20 percent disability rating for the period prior to March 1, 2013, but denied a disability rating in excess of that amount during the appeal period.  The Veteran appealed only the Board's denial of a disability rating in excess of 20 percent the United States Court of Appeals for Veterans Claims (Court).  In November 2015, the Court granted the joint motion for partial remand filed by representatives for both parties, vacating the Board's decision as to the issue of a disability rating in excess of 20 percent only, and remanding that claim to the Board for further proceedings consistent with the joint motion.  The AOJ effectuated the 20 percent disability rating for right lower extremity radiculopathy, from August 29, 2008, in a July 2015 rating decision.

Since the March 2013 supplemental statement of the case, additional evidence has been associated with the Veteran's claims file.  In March 2016, the Veteran, through his representative, waived initial RO consideration of such.  See 38 C.F.R. § 20.1304.  Furthermore, the findings documented such evidence were generally duplicative of findings in other evidence already associated in the claims file and considered by the RO.  As such, a remand for RO consideration of the evidence is unnecessary.  See 38 C.F.R. §§ 19.37, 20.1304.  




FINDING OF FACT

For the entire period on appeal, the Veteran's right lower extremity radiculopathy has been manifested by no more than moderate incomplete paralysis.  


CONCLUSION OF LAW

For the entire period of the appeal, the criteria for an initial disability rating in excess of 20 percent for right lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist
 
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA 
will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2015).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, the appeal arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2014).  As this is a downstream issue, additional VCAA notice is not required.  See 38 C.F.R. § 3.159(b)(3)(i) (2014).  Thus, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").   

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private medical records, VA examination reports, and the Veteran's hearing testimony.  The Board finds the September 2008, June 2010, October 2011, and March 2013 VA examinations to be adequate as the examinations considered the Veteran's subjective reports and provided objective medical findings regarding the severity of the Veteran's disability.  

Moreover, with respect to the Veteran's June 2012 Board hearing before the undersigned Veterans Law Judge (VLJ), the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim and volunteered his treatment history.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2015), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that no further action is necessary.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (requiring that the VLJ who chairs a hearing must comply with 38 C.F.R. § 3.103(c)(2) by fully explaining the issues and suggesting the submission of evidence that may have been overlooked).  

The Board also notes that actions requested in the prior remand have been undertaken.  Instructions pertinent to the claim being decided included obtaining updated VA treatment records and scheduling the Veteran for a current VA examination.  In response, the RO/AMC obtained all available current VA treatment records and scheduled the Veteran for a March 2013 VA examination.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).    

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Right Lower Extremity Radiculopathy Claim
 
A.  Applicable Law

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the appellant's favor.  38 C.F.R. § 4.3. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for an appellant to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an initial rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Under Diagnostic Code 8520, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is assigned for moderately severe incomplete paralysis; and a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy. A maximum 80 percent rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to a varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The Board observes that the terms "mild," "moderate" and "severe" are not defined in the Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

B.  Factual Background 

Private medical records include from Eriksen Chiropractic generally document that in October 2008, the Veteran only reported symptoms of mid-back pain.  On a June 2008 patient examination, the provider found that the Veteran's right lower extremity sensation and deep tendon reflexes were normal.  A February 2008 MRI of the thoracic spine showed no neural compromise.  His chiropractor also indicated that the Veteran may have to miss work at times for his low back pain, but that the Veteran was not incapacitated.  In February 2009, the provider noted hypothesia on the right for L5 and S2 and noted that the Veteran believed being on his feet would result in less feeling in the left side.  At that time, the Veteran complained of right thigh numbness.  Subsequent records generally documented occasional findings for sensation loss of the right lower extremity, but that multiple times the provider found no such sensation loss.

VA medical records generally document intermittent treatment for low back pain.  However, such records generally do not document findings consistent with neurological problems of the right lower extremity.  For example, VA medical providers have repeatedly found no muscle atrophy, normal deep tendon reflexes, 5/5 muscle strength of the bilateral lower extremity, good heel/toe, no sensory deficits, and a normal gait. (April and December 2008; June, October and December 2009).

In September 2008 underwent a spine VA examination.  The Veteran complained of numbness, unsteadiness, and paresthesias, but denied leg or foot weakness and falls.  The Veteran reported numbness in his feet at times.  Muscle strength was 5/5 for the right hip, knee, and ankle.  Muscle tone was normal and there was no atrophy.  The examiner also found a normal sensory examination of the right lower extremity, to include for vibration, pain, and position sense, though he had impaired light touch.  The examiner specifically found "decreased light touch on anterior right thigh."  Reflexes were normal.

A May 2010 MRI showed the Veteran underwent MRI examination of the lumbar spine in May 2010.  The findings were interpreted as showing disc space narrowing and desiccation at L5-S1, a moderate left paracentral disc protrusion superimposed on a moderate broad-based disc bulge, mild bilateral facet arthroplasty, foraminal narrowing which was moderate to severe on the left and moderate on the right, and mild central canal stenosis.  The disc appeared to contact the exiting L5 nerve root on the left, and appeared to contact but not displace the descending nerve roots bilaterally.  There was also a mild diffuse broad-based disc bulge at L4-L5 resulting in mild neural foraminal narrowing bilaterally and a patent central canal with no contact of the descending or exiting nerve roots.

Additionally, in a June 2010 VA medical record, the Veteran complained of lack and lower back pain.  However, the Veteran denied having weakness or numbness of extremity.

In a June 2010 VA examination, the Veteran reported having numbness, paresthesias, leg or foot weakness and unsteadiness, which limited his walking.  The examiner found that the right lower extremity had normal peripheral nerve reflex and vibration.

At the June 2010 VA examination, there was decreased pain and light touch.  The examiner found no dysthesias on examination, but noted past documentation of paresthesias upper out leg.  The examiner also found normal motor examination, muscle tone, no atrophy, and a normal gait.  Lasegue's sign (to determine nerve root irritation) was negative for the right leg.  His overall lumbar disability affected his occupation due to pain flare-ups with repetitive bending, and impacted most daily activities such as chores, shopping, recreation, bathing, dressing, grooming, and travel.

July 2010 and February 2011 VA medical records, the Veteran specifically denied a history of falling within the last 3 months.  

In an October 2011 VA history and physical examination, the Veteran complained of neck pain.  The examiner found that the Veteran had an intact gait and tandem gait toe walk and heel walk.  Reflexes were normoactive, and there was no clonus.

The Veteran also underwent a VA examination for the spine in October 2011.  The Veteran reported that pain radiated down, with daily numbness and tingling of the legs.  The examiner found normal muscle strength testing related to the right lower extremity.  There was no muscle atrophy.  Also, reflex examination was normal of the right knee and ankle.  Sensory examination of the right upper anterior thigh, thigh/knee, lower leg/ankle, and foot/toes were all normal.  The examiner found that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.

In October 2011, the Veteran also underwent a peripheral neuropathy VA examination.  The examiner found "[i]nsufficient objective evidence of radiculopathy due to L-spine (EMG of lower extremities is normal)."  The examiner noted the Veteran's complaints of constant burning pain of his right lower extremity, described in the posterior legs with constant numbness of the right anterior thigh area.  He also reported having near chronic tingling sensation of his legs.  The Veteran claimed to have moderate constant pain, severe intermittent pain, mild paresthesias/dysthesias, and severe numbness.

The October 2011 VA examiner found 5/5 muscle strength related to the right lower extremity and no muscle atrophy.  Deep tendon reflexes of the right knee and ankle were also normal.  Sensory examination was normal for right upper anterior thigh, thigh/knee, lower leg/ankle, and foot/toes.  There were no trophic changes.  Gait was normal.  The examiner specifically found that the right sciatic nerve was normal, as were out right lower extremity nerves.  The examiner further noted that EMG testing had been normal.  As to functional impact, the Veteran claimed that his symptoms slowed him down and caused him to be less productive at his job.  A December 2011 VA examination indicated that the Veteran did not have a diagnosis of a peripheral neuropathy condition.

During his June 2012 Board hearing, the Veteran reported that due to numbness around the knee, it would give out and he would fall, but be able to catch himself.  He contended he had a partial drop foot.  He further reported that he works for the United States Postal Service, but in a position that does not require as much bending.  He claimed that he would drag himself to work and take pain medication.  He would sit until someone would come by and tell him to work.

In June 2012, the Veteran further claimed to have experienced 5 1/2 weeks of incapacitating episodes of back pain per year, which caused him to miss work.  His chiropractor also believed that his leg problems were attributable to his service-connected degenerative disc disease.  His treatment included a TENS unit and a recliner which had heat and vibration.  He was also treated at a pain clinic with cortisone injections that only provided temporary relief of symptoms.  His disability restricted his activities such as shopping.  He could no longer perform housework or go bowling.  His hobbies were limited to coin collecting.  He felt that both legs were entitled to a 20 percent rating.

Following the Board hearing, the Veteran underwent a new VA examination in March 2013, specifically for peripheral neuropathy.  The examiner found bilateral lower extremity radiculopathy.  The Veteran reported that after he stands in one spot for most of the day, he gets numbness and tingling in the leg.  He claimed that his right anterior thigh was always numb, and pain medicine did not help with those symptoms.  He complained of shooting pains down the right leg and that his knee would give out; he had no control over it.  The Veteran stated that it started giving out 4 years ago, and had become more frequent until it was now 6-7 times a day.  The Veteran denied ever receiving a diagnosis of drop foot, but that a doctor walking in a hallway once noted that when the Veteran walked he sounded like he had drop foot.  The Veteran reported moderate intermittent pain, mild paresthesias/dysthesias, and moderate numbness.

The March 2013 VA examiner found 5/5muscle strength of the knee and ankle.  There was no muscle atrophy.  Right knee reflexes were normal, though ankle reflex was hypoactive.   The examiner found absent sensation for light touch of the right upper anterior thigh, and decreased sensation for the thigh/knee, lower leg/ankle, and foot/toes.  The examiner found no trophic changes.  The Veteran's gait was mildly antalgic, due to radiculopathy.  The examiner found that the Veteran had incomplete paralysis, moderate of the sciatic nerve.  Other right lower extremity nerve findings were normal.  The Veteran did not need an assistive device for normal locomotion.  The examiner noted that the Veteran had previously had the right knee evaluated for the problem of giving out and that a 2007 MRI of the right knee had shown a Baker's cyst, but no internal derangement.  

The VA examiner further noted that on entering the exam room, the Veteran's right ankle was in a locked position, but he was able to dorsiflex the ankle so he did not appear to have foot drop.  The examiner also noted normal strength bilaterally on exam which is not consistent with foot drop in either foot.  Bilateral great toe dorsiflexion was normal.

The March 2013 VA examiner determined that overall the Veteran appeared to have moderate right lower extremity radiculopathy (sciatica-type), with symptoms from his service-connected back condition.  The examiner noted that although EMG was negative for radiculopathy, the Veteran reported symptoms, and "to a mild degree some physical exam findings consistent with this diagnosis."  However, the examiner found that some of the Veteran's reported symptoms and examinee-dependent responses to sensory testing had changed since October 2011.  The examiner found no evidence to support a contention of right foot drop.  The Veteran had strength in the lower extremity of 5/5, which was not consistent with foot drop.

The March 2013 VA examiner further noted that as to the Veteran's report of right leg giving out, since it was preceded consistently by pain in the lumbar spine that radiates down the right leg, it was at least as likely as not related to his radiculopathy.

A December 2013 VA examination for the knee made findings consistent with prior findings of no functional loss of the right lower extremity, and 5/5 muscle strength for the knee.  

The evidence of record repeatedly and consistently found that the Veteran's gait was normal, other than during his March 2013 VA examination.  (May 2010, December 2010, June 2012, July 2013, and January 2014 VA medical records; December 2013 Knee VA examination).  

C.  Analysis

The Veteran contends that a disability rating in excess of 20 percent is warranted for right lower extremity radiculopathy.  Under diagnostic code 8520, a 20 percent disability rating is consistent with moderate, incomplete paralysis of the sciatic nerve.  The next higher 40 percent rating requires moderately severe incomplete paralysis, while the next higher 60 percent rating requires sever, incomplete paralysis with marked muscular atrophy.  The maximum 80 percent rating requires complete paralysis, where the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.

A 40 percent disability rating (which is the next higher rating possible following the Veteran's 20 percent disability rating) is not warranted.  The Veteran does not have moderately severe incomplete paralysis.  

When the nerve involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  However, the code does not indicate that just because the Veteran may have symptoms in addition to being sensory, more than a moderate degree is indicated.  

The only VA examiner to directly address the severity of the Veteran's radiculopathy specifically found "[o]verall, the Veteran would appear to have moderate right LE [lower extremity] radiculopathy (sciatic type) symptoms."  Even then, the examiner noted that the Veteran's EMG was negative for radiculopathy, but that the Veteran "reports sciatica symptoms and at least to a mild degrees, some physical findings consistent with this diagnosis."  The examiner thus indicated that at most, the objective examination of the Veteran only yielded to a "mild degrees" consistent with even having sciatica symptoms, much less finding that there were an indication of moderately severe level of incomplete paralysis.  

The VA examiners all repeatedly found that the Veteran had normal deep tendons and muscle strength, as well as, no muscle atrophy.  Generally when indicating the symptoms related to the Veteran's right lower extremity radiculopathy the findings were only for "impaired light touch" (September 2008 VA examination),  no dysesthesias on examination, though there was past documentation of paresthesias of the upper, outer leg (June 2010 VA examination), normal sensory examinations of the right lower extremity, normal right sciatic nerve, and no diagnosis of peripheral neuropathy (October 2011 VA examination), and a specific finding of only moderate radiculopathy (March 2013 VA examination).

The evidence of record also repeatedly and consistently found that the Veteran's gait was normal. (April and December 2008; June, October and December 2009; May, July and December 2010; February, October and December 2011, June and December 2012,  July and December 2013, and January 2014 VA medical records; December 2013 knee VA examination).  At most, the March 2013 VA examiner noted only a mildly antalgic gait.  

At most, during his June 2012 Board hearing, the Veteran reported that his knee may give out because of knee numbness.  The Veteran indicated that he would not fall, but would not catch himself when it occurred due to his left foot being planted.  The March 2013 VA examiner noted the Veteran's report of his knee giving way.  While the VA examiner did not find right leg giving out on examination; however, he did find that "[s]o far as his report of right leg giving out since it is preceded consistently by pain in the lumbar spine that radiates down the right leg it is at least as likely as not related to his radiculopathy."  The Board notes that even though the VA examiner found the right leg giving out to be due to the radiculopathy, he still found that the Veteran only had "moderate" incomplete paralysis.  

The March 2013 VA examiner's determination was completely based on the Veteran's "report of right leg giving out," not actual physical findings.  As such, it relies on the credibility of the Veteran's report.  Prior reports of right lower extremity symptoms did not include reports of knee problems.  The first report of record was at the June 2012 Board hearing.  His treatment records from Eriksen Chiropractic do not document any sort of knee complaints, though there was occasional indications of numbness or loss of sensation.  The Veteran repeatedly denied having leg weakness and/or falls.  (September 2008 VA examination; June 2010, July 2010, and February 2011 VA medical records).  Furthermore, during his VA examinations, when describing his symptoms, the Veteran repeatedly noted numbness and pain, but failed to report knee giving way.  (September 2008, October 2011 VA examinations).  At most, the Veteran reported weakness and unsteadiness, but not knee giving out, of the June 2010 VA examination, but that VA examiner specifically found normal muscle strength.  Moreover, the Veteran himself, during the June 2012 Board hearing, reported that even when his knee gave out he did not fall, as he was able to catch himself.

Given the evidence of record, the Board finds that no more than moderate, incomplete paralysis is indicated by the record.  The Board has considered the Veteran's the subjective reports, such as of pain, numbness and tingling, which were not confirmed by EMG, as well as, the report of occasional knee giving way.  However, the overall record repeatedly shows normal strength and reflexes, as well as treatment for symptoms consistent with no more than moderate incomplete paralysis.  Indeed, the March 2013 VA examiner found only a mild degree of some physical examination findings consistent with even a diagnosis of right lower extremity radiculopathy.  Even considering those findings, and his determination that the right knee giving way was due to radiculopathy, the VA examiner still found only a moderate level of incomplete paralysis, indicative of a 20 percent disability rating and no higher.  

A 60 percent disability rating is also not warranted for severe, incomplete paralysis with marked muscular atrophy.  The September 2008, June 2010, October 2011, and March 2013 VA examiners all found that there was no muscle atrophy.  Also, none of the medical evidence of record showed findings of severe, incomplete paralysis.  A 60 percent disability rating is not warranted.

An 80 percent disability rating is clearly not warranted as the Veteran does not have foot dangle or drop, as specifically found by the March 2013 VA examiner.  Indeed, the March 2013 VA examiner specifically found that there was no foot drop, and explained that the Veteran had dorsiflexion of the ankle "so does not appear to have foot drop.  Also, he later has normal strength bilaterally on exam, which is not consistent with foot drop in either foot."  Additionally, all the VA examiners found normal muscle strength.  (September 2008, June 2010, October 2011 for both the spine and peripheral neuropathy, and March 2013 VA examinations).   Moreover, there is no medical evidence of record indicative of complete paralysis of the sciatic nerve  The only evidence supportive of the claim is the Veteran's report of foot drop in the June 2012 Board hearing. However, even then, the Veteran indicated that the doctor who told him that had not actually evaluated his foot, rather the doctor mentioned in conversationally as sounding like foot drop while the Veteran was walking in a hallway.  As such, an 80 percent disability rating is not warranted.  

The Board has also considered whether the Veteran's right lower extremity radiculopathy presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  His 20 percent rating for right lower extremity radiculopathy for all periods under appeal contemplates the Veteran's subjective sensory complaints and moderate, objective, wholly sensory, functional impairment of right knee giving way, hypoactive ankle jerk on the right side, decreased light touch in the right thigh/knee, decreased light touch in the right lower leg/ankle, decreased light touch in the right foot/toes, and absent sensation in the right upper anterior thigh.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record. The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the evidence reflects that the Veteran continues to be employed for the United States Postal Service.  Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary.

The Board has also considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim for an initial rating in excess of 20 percent.  Therefore, the benefit of the doubt doctrine is not applicable with respect to such claim, and it must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  


ORDER

A disability rating in excess of 20 percent for right lower extremity radiculopathy is denied.
 


____________________________________________
DEBORAH W. SINGLETON  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


